UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2689



SORAYA F. FARES; MARIE ASSA'AD-FALTAS,

                                            Plaintiffs - Appellants,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE;
UNITED STATES DEPARTMENT OF STATE; BOARD OF
IMMIGRATION APPEALS,

                                             Defendants - Appellees,

          and


DONALD YOUNG; CHARLIE CROSS; ANGELA DINUENO;
KEITH HUNSACHER; DAN PELETIER; TERRY C. BIRD,

                                                          Defendants.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-96-540-3-P)


Submitted:   March 30, 2001                 Decided:   April 24, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Soraya F. Fares, Marie Assa’ad Faltas, Appellants Pro Se. John
Stephen Hogan, Linda Susan Wendtland, David William Ogden, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Soraya F. Fares and Marie Assa’ad-Faltas appeal the district

court’s orders denying relief on their challenges to ongoing immi-

gration proceedings and their claims under Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and

denying their motion for reconsideration.    We have reviewed the

record and the district court’s opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Fares v. INS, No. CA-96-540-3-P (W.D.N.C. filed Oct.

27, 1998, entered Oct. 28, 1998; filed Oct. 8, 1999, entered Oct.

12, 1999; filed Jan. 10, 2000, entered Jan. 12, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED



                                2